Citation Nr: 0403326	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  91-43 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, family friend and appellant's daughter


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 10, 1974, to 
August 6, 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1990 rating decision from the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied service connection for 
PTSD.  The veteran filed a notice of disagreement in 
April 1991.  In May 1991, the statement of the case (SOC) was 
issued.  The substantive appeal (Form 1-9) was submitted in 
August 1991, perfecting a timely appeal of this determination 
to the Board.  

The Board remanded the case in December 1991 for further 
development.  A hearing was held in August 1993 at the RO 
before a former member of the Board.  (He has since retired.)  
The decision issued in April 1994 was appealed to the United 
States Court of Veterans Appeals (Court).  By order dated in 
July 1995, the Court granted the parties' joint motion for 
remand, vacating the Board's April 1994 decision.  

Thereafter, the Board remanded the case in April 1996 for 
additional development.  Subsequently, having complied with 
the instructions on remand, the RO returned the case to the 
Board for appellate review.  In a March 1999 decision, the 
Board again denied the veteran's claim of entitlement to 
service connection for PTSD.  The veteran again appealed the 
denial of this claim to the Court, which in a February 2001 
order, granted a joint motion for remand, vacated the Board's 
decision, and remanded the case for additional proceedings 
consistent with the joint motion.  In September 2002, the 
Board remanded the case again for scheduling of a Travel 
Board hearing.  

In May 2003, the veteran testified at a Travel Board hearing 
at the RO before the undersigned.  This case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran did not serve in combat.  

3.  The veteran has been diagnosed to have PTSD as a result 
of an inservice personal attack.  

4.  Reasonable doubt has been raised as to the occurrence of 
an in-service stressor that supports the diagnosis of post-
traumatic stress disorder.  


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.304(f) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable decision in this case, it is 
unnecessary to enter any discussion regarding whether there 
has been full compliance by VA with respect to its duty to 
notify and duty to assist the veteran in connection with this 
claim for benefits.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (effective 
prior to March 7, 1997).  

Effective March 7, 1997, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2002); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  Id.  

It is undisputed in this case that the veteran did not serve 
in combat.  The case turns, rather, on whether there is 
credible supporting evidence that she was sexually assaulted 
while on active duty, which she claims as her inservice 
stressor.  There is considerable testimonial evidence from 
the veteran as to the inservice stressor, and after careful 
consideration of all procurable and assembled data, the Board 
finds there is a reasonable doubt as to whether it may be 
concluded the veteran's claimed in-service stressor occurred.  
Resolving that doubt in her favor, and given the medical 
diagnoses of PTSD linked to this stressor, a basis upon which 
to establish service connection for PTSD has been presented, 
and her appeal will be granted.  

The evidence of record indicates that the veteran served a 
relatively short period on active duty.  She was examined for 
service in March 1974.  Clinical evaluation of the 
psychiatric system proved normal.  On the physician's 
summary, it was noted "no dgs-H Sx-np."  On July 10, 1974, 
no additional defects were discovered and she was found fit 
for military service.  She indicated on her Report of Medical 
History "no" when asked if she ever had or have you now 
depression or excessive worry or nervous trouble of any sort.  
Less than two weeks later, she was seen on sick call 
complaining of a lump on her right wrist, allegedly of one 
month duration that hurt when doing physical training.  An x-
ray was requested, but there is no evidence in the record 
that it was ever performed.  That same day, a recommendation 
for discharge was written in reference to the veteran.  It 
discussed her family history as the youngest child in the 
family with older parents.  It was stated that it appeared as 
though she had not had to push herself to complete a 
difficult task.  Encouraging her to strive for a specific 
goal was said to upset her.  She had become disheveled, 
tearful, and tremulous.  Since her arrival at Parris Island, 
she had bitten off her nails and developed neurotic 
excoriations.  It was noted that she had a history of 
depression and loneliness existing prior to service.  Also of 
note was that a neuro-psychiatric unit (NPU) consultation was 
said to have been performed; however, it was not associated 
with the claims folder and has not been found although 
numerous attempts have been made to find it and supplement 
the record.  The commanding officer concurred with the NPU 
consultation and recommended that the veteran be referred to 
the Depot Aptitude Board for discharge.  The next day, the 
recommendation was approved.  She was being recommended for 
discharge due to unsuitability because of a character and 
behavior disorder.  Six days later, she was seen complaining 
of nausea of six days duration, vomiting of one day, 
dizziness and an occasional headache of three days.  There 
was no diarrhea or constipation, nor urine problems, and her 
last monthly period had passed.  There is no indication that 
she was seen by a doctor or if so, there was no diagnosis 
given.   

The veteran was honorably discharged from military service by 
reason of character and behavior disorder on August 6, 1974.  

After service, the veteran filed a claim for service 
connection in December 1989.  In a statement in support of 
her claim received by the RO in March 1990, she wrote that 
she was raped the first week of basic training at night when 
she got up to go to the bathroom.  She was pushed into an 
office at knifepoint and told she would be killed if she made 
any noise.  She stated that the perpetrator cut her on the 
right side of her eye and that she was a virgin at the time.  
In flashbacks, she stated she could see that the man was a 
drill instructor, but she did not know who he was.  In the 
days that followed, she indicated that she was unable to cope 
and that her Sergeant recommended that she see a doctor.  
When she complied, she did not report to the doctor what had 
happened, she just sat there and cried.  It was recommended 
that she be discharged.  She stated that while awaiting 
discharge in a different barrack, she was told to clean a 
bathtub, and while doing so, she was beaten and held by two 
women.  The two women, and the man who initially raped her, 
raped her again.  Again she was threatened with her life if 
she told anyone.  

The veteran was initially seen for her psychiatric problems 
in 1988.  She was hospitalized at that time by Howard 
Wilinsky, MD for bulimia nervosa and panic disorder.  It was 
noted that the binge eating began in high school and she 
started having panic episodes in February 1988 when entering 
grocery stores or when eating in from of her spouse.  

The veteran also reported that she was seeing Valerie 
Patterson at a Pastoral Counseling Service from 1988 to 1990.  
Dr. Wilinsky referred her to VA and she was hospitalized at 
the VA Medical Center in Buffalo, New York, from 
December 1989 to January 1990.  

In 1989, Dr. Wilinsky wrote to Valerie Patterson that the 
veteran had been reassessed in March 1989, and displayed 
depressed affect with frequent welling up with tears.  Her 
problems centered on weight reduction and her marriage.  In 
October 1989, Dr. Wilinsky wrote Ms. Peterson that the 
veteran had been reexamined in September 1989, and displayed 
severe depression.  He specifically indicated that she 
experienced the emergence of extraordinarily vivid memories 
of being twice raped while in brief military service in her 
late teens.  She was noted to have manifestations of PTSD 
with exacerbation of the urges to display eating disorder 
behavior, heightened reactivity, emotional lability, and 
flashbacks with sleep disturbance.  

During the veteran's VA hospitalization in November 1989 to 
December 1989, she was admitted for PTSD, delayed onset, 
resulting from two rapes which occurred 16 years prior and 
she had no recollection until four months prior to admission 
when she began to have PTSD symptoms of flashbacks and 
nightmares related to the rapes.  She reported physical and 
emotional abuse by her father until age 19 and emotional 
abuse by her mother, also until age 19.  She admitted to 
feelings of depression as a child throughout adulthood.  
Discharge diagnoses were PTSD, delayed onset, and dysthymia, 
secondary type.  

She has received numerous outpatient treatment from VA and 
private sources since the early diagnoses of PTSD.  

In August 1993, she testified before a Board member at a VA 
Travel Board hearing.  Also providing testimony was her VA 
Social Worker who had worked with her since 1990.  The 
veteran did not recall the circumstances of her discharge, 
but did remember going to a psychiatrist while in service.  
She did not recall telling anyone of the rapes as she was 
ashamed and was afraid that her attackers would kill her if 
she reported it.  

The veteran also submitted copies of her high school yearbook 
autographs and a statement from a friend since seventh grade.  
Her friend indicated in her statement that she did not recall 
the veteran as a depressed teen and that while the veteran 
had gone through difficult times, none were attributable to 
her teen years.  

In May 2003, the veteran testified at another VA Travel Board 
hearing, before a different member, the undersigned.  Also 
testifying was her daughter, and a family friend who was 
previously her college professor.  The veteran's testimony 
was essentially the same as her previous testimony and she 
continued to assert that she was raped on two occasions in 
service.  Her daughter testified to the veteran's fear of 
anyone in uniform and her inability to tolerate the smell of 
chlorine or other cleaning products.  The family friend 
testified to her involvement with the veteran as her 
professor and the veteran's inability to participate in adult 
settings, difficulty developing intimate relationships, and 
her difficulty in participating in evening activities.  The 
family friend described herself as an RN psychotherapist.  

After a thorough review of the evidence of record, it is 
clear the veteran carries a diagnosis of PTSD, due to two 
rapes allegedly occurring in service.  However, the Board 
must also ascertain whether there is sufficient evidence to 
conclude the claimed in-service stressor actually occurred.  
The record shows the veteran was discharged for unsuitability 
to service, allegedly for leading a sheltered life that 
rendered her unable to meet the heavy demands of life in the 
service, and made her unable to push herself to complete a 
difficult task.  It was reported that she had a history of 
depression and loneliness prior to her entrance into service.  
However, a statement received by VA from her friend since 
seventh grade, clearly contradicts this.  Her friend said she 
did not recall the veteran as a depressed teen and that 
although she has gone through some difficult times, none of 
it could be attributed to her teen years.  Copies of her 
yearbook autographs submitted by the veteran, appear to 
indicate a very popular girl in high school with many 
friends.  Additionally, the recommendation for discharge 
indicated that the veteran had led a sheltered life and had 
never held a job.  This is of little consequence, since the 
veteran enlisted into service shortly after high school 
graduation.  This is not an uncommon phenomenon since the 
veteran was only 18 years old.  

The small amount of service medical evidence of record 
indicates that the veteran was seen by a psychiatrist during 
the short period of enlistment.  The veteran also remembers 
seeing a psychiatrist at that time.  Unfortunately, numerous 
attempts to obtain the psychiatric consultation records have 
been to no avail.  

Of concern is the lack of any medical evidence from 1974 to 
1988 indicating any psychiatric medical problems.  That 
indicates 14 years between service and the first diagnosis of 
PTSD.  However, she continues to relate that she was raped 
after her entrance into service, and there is a July 29, 1974 
sick call indicating complaints of nausea, vomiting, 
dizziness, and headaches with no specific diagnosis or 
specific ailment.  In the discharge referral, it was noted 
that the veteran came into the service relating that she was 
proud and confident of herself and of the United States as 
her reason for joining the Marines.  Less than two weeks 
later, she was recommended for discharge.  She had become 
disheveled, tearful, and tremulous.  All of this is 
contemporaneous to the claimed rape.  

Based on the evidence from her friend prior to service, the 
time period the veteran claims she was raped, the medical 
evidence showing changes in behavior contemporaneous with the 
alleged rape, and resolving all reasonable doubt in the 
veteran's favor, the Board finds that there is sufficient 
evidence to conclude the claimed stressor occurred.  Since 
her diagnosis of PTSD is based on that claimed stressor, 
service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



